DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Allowable Subject Matter
Claims 1-8 and 10-16 (renumbered claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: With reference to claims 1, 11, and 16, none of the references used singularly or in combination teach or fairly suggest the touch input device assembly as recited.  Particularly, the references fails to provide the assembly of parts as recited pertaining to the circuit board, the bracket, the restoration element, the conductive pad, and the buffer layer as recited.  While the cited references may include elements of the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEGGETT et al. (US2014/0111914) discloses components of the recited claims including a bracket disposed on the second side of the cover plate, a circuit board, a conductive pad, and a buffer layer however, fails to disclose the assembly as recited (see paragraphs 59-68; Figs. 6-9).
CHEN et al. (US20200183510) discloses a buffer layer along with a bracket for allowing restoring of the touch pad when pressed, however fail to disclose the other components of the assembly (see paragraphs 17-19; 3Figs. 1-3).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625